Citation Nr: 0638758	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than May 31, 2002 
for service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 until 
December 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).   

The veteran presented sworn testimony before the undersigned 
Veterans' Law Judge at a hearing conducted in San Antonio, TX 
in February 2006.  A transcript of the hearing has been 
associated with the veteran's VA claims folder. 

Issues not on appeal

In the veteran's December 2003 Notice of Disagreement, the 
veteran indicated that he disagreed with the initially 
assigned disability rating for his service-connected hearing 
loss.  The RO issued a Statement of the Case as to the issue 
of the veteran's disability rating in May 2005.  In May 2005 
written argument, the veteran's representative indicated that 
the veteran intended to limit his appeal to the effective 
date of service connection only and not to the assigned 
rating.  Accordingly, as an appeal as to the assigned rating 
was not perfected, the matter of an increased evaluation for 
service-connected hearing loss is not currently before Board.   


FINDINGS OF FACT

1.  The currently assigned effective date for service 
connection of the veteran's hearing loss is May 31, 2002.  

2.  In July 2000, the RO issued a rating decision that denied 
a claim of entitlement to service connection of bilateral 
hearing loss received on May 8, 2000; however, on May 6, 
2002, the RO had sent the veteran a letter advising him that 
his claim had been reopened on the RO's own motion to comply 
with the Veterans' Claims Assistance Act of 2000 and the July 
2000 rating decision was not final.  

3.  On July 26, 1977, the RO had received a VA Form 21-526, 
Application for Compensation or Pension, with reference to 
hearing loss in service.  This compensation claim remains 
pending.  

4.  At the time that VA received the July 26, 1977 claim, it 
was factually ascertainable that the veteran had hearing loss 
during service.  


CONCLUSION OF LAW

An effective date of July 26, 1977, and no earlier, is 
warranted for service connection of hearing loss.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an earlier effective date for his 
entitlements to service connection of hearing loss.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000.  The VCAA requires VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also obligates VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
In this case, no VCAA notice is necessary because the outcome 
of this earlier effective date claim depends exclusively on 
documents that are already contained in the veteran's claims 
folder.  No additional development could alter the 
evidentiary posture of this case.  In the absence of 
potential additional evidence, no notice is necessary.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].  Further, 
the Board notes that the evidence already of record has 
provided the basis to substantiate the veteran's claim and 
grant the benefits sought on appeal.  

Pertinent Law and Regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the day following separation 
from active service if a claim is received within 1 year 
after separation from active service, otherwise, date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(b) (2006).  

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  A claim by a veteran for compensation may be considered 
to be a claim for pension; and a claim by a veteran for 
pension may be considered to be a claim for compensation.  
The greater benefit will be awarded, unless the claimant 
specifically elects the lesser benefit.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).
Factual Background

In July 1977, the RO received a VA Form 21-526, Application 
for Compensation or Pension, from the veteran.  The veteran 
stated that he could not hear and had started losing his 
hearing "back in the 60's."  The veteran stated that he had 
made no prior claims for compensation or pension, and he 
completed the income information on the form for pension 
purposes.  He also completed items 28 and 29 on the form, 
which, along with item 27 (dates and locations of treatment 
since service) the instructions noted need not be completed 
unless compensation was being claimed for a disability 
incurred in service.  

In a May 1978 rating decision, the RO denied a claim of 
entitlement to non-service connected disability pension based 
upon hearing loss.  The RO informed the veteran only that his 
claim for disability pension had been denied without 
reference to any claim for compensation.  The RO did not 
otherwise adjudicate the veteran's claim of July 1977 as a 
compensation claim (for service connection).  

The veteran next contacted VA by claim received May 8, 2000.  
In a July 2000 rating decision, the RO denied the veteran's 
claim of entitlement to service connection of bilateral 
hearing loss.  The RO reopened the claim on its own 
initiative by letter dated May 6, 2002 with information 
concerning the VCAA.  

On May 31, 2002, the RO received correspondence from the 
veteran in response to the RO's May 6, 2002 letter. 

On a March 2003 VA medical examination, the examiner noted 
that the veteran's November 1966 separation examination 
showed mild high frequency hearing loss, at least in the left 
ear, indicating a significant change in his hearing over the 
course of his military career.  The examiner further noted 
that the veteran's hearing was normal when he was accepted 
into service.  

In an August 2003 rating decision, the RO granted the veteran 
entitlement to service connection for bilateral hearing loss, 
effective May 31, 2002.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993) (service connection for current hearing 
disability on a direct basis is not precluded where 
audiometric testing in service demonstrates worsening of 
hearing during service).  

Analysis

In its August 2003 decision, the RO determined that the 
veteran was entitled to service connection of bilateral 
hearing loss effective May 31, 2002.  The veteran asserts 
that he is entitled to an earlier effective date and has 
specifically requested assignment of an effective date of 
December 12, 1966.  For the reasons and bases set out below, 
the Board has determined that on the basis of an 
unadjudicated claim received on July 26, 1977, the veteran is 
entitled to an effective date of July 26, 1977, and no 
earlier, for service connection of hearing loss.  

As noted in the law and regulations section above, the 
effective date of a service connection claim is generally the 
date of receipt of claim or the date entitlement arose, 
whichever is later, unless a claim is received within the 
first year following separation from active service in which 
case benefits are effective from the day following separation 
from service.  38 C.F.R. § 3.400 (2006).

In this case, the veteran filed an initial claim in July 
1977.  The veteran's claim was presented via VA From 21-526 
titled "Application for Compensation or Pension."  In this 
application the veteran indicated that he was currently 
employed but that he had hearing loss dating to the "the 
60's".  The veteran served on active duty until December 
1966 and otherwise furnished information on the form 
pertaining to service connection as well as disability 
pension.  In general, VA must liberally read all documents 
submitted to include all issues presented.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).

In any event, the form submitted by the veteran may be used 
for a claim of both service connection or claim for a non-
service connected pension, as contended by the veteran's 
representative.  The veteran provided information requested 
for each benefit.  In the May 1978 rating decision, the RO 
denied the veteran's claim of entitlement to non-service 
connected pension due to hearing loss but did not consider 
the claim for service connection of hearing loss.  This claim 
remains pending.  

The veteran's claim for an effective date earlier than May 
31, 2002, arises out of the veteran's appeal of the initial 
grant of entitlement to service connection by rating decision 
dated in August 2003.  The Board acknowledges that the record 
includes an unappealed rating decision from July 2000.  
However, that rating decision was reopened on the RO's 
initiative for VCAA consideration and development.  See 7(b) 
of the VCAA; see also VAOPGCPREC 3-2001.  Therefore, the 
record does not contain a prior final decision that would 
conclude the matter of the unadjudicated July 1977 claim.  

As noted, the veteran's service medical records show evidence 
of hearing loss at the time of the veteran's separation from 
service.  Therefore, it was factually ascertainable that the 
veteran suffered from hearing loss prior to VA's receipt of 
the veteran's claim in July 1977.  Accordingly, the date of 
the claim is the later event and is the appropriate effective 
date under the law.  An effective date of July 26, 1977 is 
warranted for service connection of the veteran's hearing 
loss.  

The Board has considered the veteran's claim of entitlement 
to an effective date of December 12, 1966, but compensation 
from the time of separation from service is not available as 
a matter of law.  Entitlement to service connection will be 
effective as of the day following the veteran's separation 
from service in the event that a claim is received within one 
year of that date.  As discussed, the veteran's initial claim 
of entitlement to service connection was not made until over 
10 years after the veteran separated from service.  Although 
the veteran's separation examination from November 1966 has 
been interpreted as showing evidence of hearing loss, there 
must be a claim for benefits and not merely evidence of a 
disability in order for VA to act.  See Brannon v. West, 12 
Vet. App. 32 (1998) [the Board must interpret an appellant's 
submissions broadly, but the Board is not required to conjure 
up issues that were not raised by the appellant].  Therefore, 
although the Board has considered the veteran's contentions 
regarding a December 1966 effective date, this date is not 
legally available.  

For the reasons and bases set out above, the Board has 
determined that VA received the veteran's initial claim of 
entitlement to service connection for hearing loss on July 
26, 1977 and based on evidence in the record it was factually 
ascertainable that he had a hearing loss at separation from 
service.  Accordingly, service connection is warranted from 
July 26, 1977 and to this extent the appeal is granted.  It 
remains for the RO, of course, to evaluate the disability 
during this extended initial rating period.  


ORDER

Entitlement to an effective date of July 26, 1977 for service 
connection for hearing loss is granted.  



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


